Title: Enclosure: To Suffield Citizens, 3 May 1801
From: Jefferson, Thomas
To: Suffield Citizens


                  
                     Sir
                     Washington May 3. 1801.
                  
                  I recieve with great satisfaction the congratulations of the citizens of Suffield & the neighboring towns who have been pleased to tender them on my appointment to the first office of government in the United States. and should I be able to preserve the general tranquility of the republic, or be instrumental in promoting the happiness of those who have placed me in this station, the measure of my wishes will be compleatly filled. much towards this will be done if harmony can be restored to the discordance of opinion which transient circumstances have produced in some parts of the Union, and nothing which is just shall be omitted on my part for the attainment of this great blessing. sincerely attached to the constitution of government which has been founded by our fellow-citizens in the genuine principles of republicanism, wisdom & virtue, I will certainly employ all my faculties to preserve it inviolate and uncorrupted; and especially to guard it from any licence of construction which might swerve it from the plain sense & understanding of those who advocated & adopted it. accept for yourself and the inhabitants of Suffield & the neighboring towns, assurances of my high consideration & respect.
                  
                     
                        Th: Jefferson
                     
                  
               